Citation Nr: 1625143	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-22 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a tonsillectomy with chronic laryngitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to October 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2010 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  A June 2013 rating decision assigned a 10 percent rating for residuals of a tonsillectomy with laryngitis, effective from April 2009.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In May 2014, the Board remanded these matters for additional development.  

The May 2014 Board remand included the matter of the rating for organic brain syndrome (OBS).  A December 2014 rating decision increased the rating for OBS to 100 percent, effective July 9, 2014.  The Veteran has not expressed disagreement with the effective date of award, and the matter of the rating for OBS is deemed resolved.  TDIU has remained denied.  See December 2014 rating decision codesheet and December 19, 2014 dated supplemental statement of the case.


FINDINGS OF FACT

1.  The Veteran's residuals of a tonsillectomy are manifested by hoarseness; there is no evidence of thickening or nodules of cords, polyps or submucous infiltration.  

2.  The Veteran completed four years of high school and has work experience as a plumber and plumbing contractor.  

3.  The Veteran's service-connected disabilities (OBS, now rated 100 percent; residuals of a nasal fracture, rated 10 percent; residuals of a tonsillectomy with laryngitis, rated 10 percent; residuals of an appendectomy, rated 0 percent; headaches, rated 0 percent; and muscle cramps, rated 0 percent are now rated 100 percent combined, and are shown to be of such nature and severity as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a tonsillectomy with laryngitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6516 (2015).

2.  The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  RO letters in April and August 2009 provided the notice required.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2013 hearing, the undersigned identified the issues, and the Veteran was advised of is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.
The Veteran's VA medical records and Social Security Administration (SSA) records have been secured.  As discussed in greater detail below, he was afforded adequate VA examinations to determine the severity of his service-connected disabilities, and their impact on his employability.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On September 2009 VA examination, it was noted the Veteran was gainfully employed without loss of time from work.  The diagnostic impression was status post meningitis with mild to moderate cognitive impairment. 

On September 2009 VA examination, the Veteran reported difficulty breathing through his nose.  He stated that the residuals of his nasal fracture (a deviated nasal septum) and the residuals of a tonsillectomy were not debilitating and did not limit him from performing any work duties.  Examination found evidence of a uvulectomy and bilateral tonsillectomy.  No erythema, edema, lesions, masses or ulcerations were noted.  There was no exudate or purulence.  The diagnoses were nasal and septal deviation and chronic tonsillitis.  The examiner stated the conditions are not debilitating and do not limit the Veteran's ability to secure employment.  

On December 2009 VA psychiatric examination, it was noted that the Veteran had been self-employed with his own plumbing company since 1988.  Examination found some impairment in the Veteran's thought processes or communication.  He was neatly dressed and roughly shaved.  He was somewhat tearful.  There was some tangentiality in his thoughts.  He had difficulty focusing.  His thought content was coherent; there was no psychotic thinking.  He denied delusions or hallucinations.  He was oriented to person, place and time.  His memory was sketchy.  His mood was depressed.  There was no suicidal or homicidal ideation.  His insight and judgment were somewhat impaired.  The diagnoses were cognitive disorder, not otherwise specified, secondary to meningitis, major depressive disorder, moderate, and alcohol abuse.  The Global Assessment of Functioning score was 40.  The examiner stated that the Veteran's mental health problems significantly interfered with his normal daily and employment activities.  In his daily activities, due to his decreased motivation, feelings of worthlessness and uselessness, as well as reduced cognitive efficiency, he was increasingly spending time alone and skipping out on family activities.  Regarding work, it was noted that he showed up late to work, was neglecting paperwork and his business had reduced income due to his being depressed.  Increasingly, he did not have work to do and/or was not motivated to complete work he had.  He had missed 22 weeks of work during the previous year due to feelings of low motivation, depression and cognitive difficulty.  The examiner stated that the Veteran's mental health condition significantly interfered with his normal daily activities and employment functioning.  

In August 2010 the Veteran submitted a claim for a TDIU rating, reporting that he last worked in 2002, and had work experience as a plumber.  He had completed four years of high school.  

Social Security Administration records show the Veteran reported he stopped working in May 2012 because of OBS, pain and depression.  

VA outpatient treatment records show that in January 2010, the Veteran reported his problems with memory and focus were worse in the past two years.  He ran his own plumbing business and found it stressful.  It was noted he did not have depressive symptoms as such.  His sleep was disturbed by worry, but he had energy and could enjoy part of this day.  He was not sad.  There were no periods of a prolonged low mood.  In May 2012, he stated he had not seen a psychiatrist in about seven years.  He noted he had been feeling depressed for some time, and had little energy or motivation.  He reported some passive suicidal ideation in the past.  On mental status evaluation, his mood was a little down.  There were no audio or visual hallucinations and no suicidal ideation.  His thought processes were normal.  He was alert and oriented, and had good concentration.  His insight and judgment were fair.  The diagnoses were major depressive disorder, moderate; psychotic disorder in full remission; and cognitive disorder, not otherwise specified, provisional.  The Global Assessment of Functioning (GAF) score was 55.  In October 2012, the Veteran stated he had not been working much, which frustrated him.  He said he became depressed over being limited by physical problems.  On mental status evaluation, his mood was pretty good and his affect was full range.  There were no audio or visual hallucinations or suicidal or homicidal ideation, and no paranoia.  His thought processes were normal.  His insight and judgment were fair.  The GAF score was 60.  

Additional VA outpatient treatment records show that in January 2013, the Veteran's mood was generally good.  On mental status evaluation, he was pleasant and cooperative.  His affect was full range and appropriate.  His speech was clear and goal-directed.  There were no audio or visual hallucinations and no suicidal ideation.  His thought processes were normal.  He was alert and oriented.  His insight and judgment were fair.  The GAF score was 60.  Similar findings were recorded in June 2013, when the GAF score was 65. 

On May 2013 VA examination for conditions of the nose and larynx, the Veteran stated that about two times a year, he had bouts of hoarseness due to chronic laryngitis.  He did not have throat pain.  He did not have complete organic aphonia or vocal cord paralysis.  There was no other pharyngeal or laryngeal condition.  There was some oropharynx scarring from the tonsillectomy.  The diagnosis was chronic laryngitis.  The Veteran stated that he had stopped working due to his inability to drive the vehicle required for his plumbing business, and he attributed this to his OBS.  He also stated his headaches affected his ability to perform his work duties.  The examiner stated that while there were residuals of the tonsillectomy, they did not impact on physical or sedentary employment, and did not render the Veteran unemployable.  

On July 9, 2014 VA psychiatric examination the Veteran stated he had thoughts and premonitions that the examiner said were of a delusional nature.  The examiner concluded the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The diagnoses were OBS with psychotic features, major depressive disorder, panic disorder and alcohol use disorder.  It was noted the Veteran had last worked in May 2012, and had stopped working due to health issues.  He stated he was very depressed because he was too slow on the jobs, was not doing the billing and was forgetting where he had to work.  The examiner stated that the overall effect of the Veteran's psychiatric disability was to impair his ability to work cooperatively and effectively to a severe extent with co-workers, supervisors and the public.  His industrial capacity was affected by his poor attention, concentration and memory which slow down problem-solving.  The symptoms impaired his ability to understand and follow instructions, and impede his ability to retain instructions to a severe degree.  

On July 2014 VA examination for conditions of the nose and larynx, the Veteran stated he had ongoing, intermittent vocal hoarseness and difficulty swallowing.  He reported gagging and choking intermittently with solids and liquids.  It was noted he had hoarseness daily.  He did not have inflammation of the vocal cords, inflammation of the mucous membrane, thickening of cords, nodules of cords, submucous infiltration of vocal cords or vocal cord polyps.  He did not have complete or incomplete organic aphonia.  There was vocal cord paralysis.  It was noted he was status post tonsillectomy and uvulectomy with reports of hoarseness and difficulty swallowing.  It was noted the condition impacted his ability to work as he recalled difficulty eating and drinking when he was working due to choking and gagging.  The examiner stated that while the residuals of the tonsillectomy/chronic laryngitis affected the Veteran's quality of life, they did not render him unemployable or restrict him from any physical or sedentary employment.  

The Veteran's service connected disabilities include OBS, now rated 100 percent, residuals of a nasal fracture, rated 10 percent; residuals of a tonsillectomy with laryngitis, rated 10 percent; residuals of an appendectomy, rated 0 percent; headaches, rated 0 percent; and muscle cramps, rated 0 percent.  The combined rating is now 100 percent. 
	Increased rating 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 30 percent rating is assigned for chronic laryngitis with hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  A 10 percent rating is assigned for hoarseness with inflammation of cords or mucous membrane.  38 C.F.R. § 4.97, Code 6516.

The current 10 percent rating for chronic laryngitis is based on the Veteran's self-report that he experiences hoarseness a few times a year.  Reports of VA examinations in the record do not show thickening or nodules of the cords, polyps or submucous infiltration.  Thus, there is no basis on which a higher rating may be assigned.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for laryngitis in excess of 10 percent.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the residuals of a tonsillectomy with laryngitis are encompassed by the criteria for the schedular rating now assigned.  The Veteran has not alleged any impairment of function that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

	TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or, if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran's service connected disabilities are now rated 100 percent, combined, and include OBS, which is now rated 100 percent.  Clearly the schedular rating requirement for a TDIU rating is met.  The analysis proceeds to assessing whether the service-connected disabilities preclude the Veteran from engaging in substantially gainful employment consistent with his education and work experience.  

On July 2014 VA examination to assess the Veteran's OBS, the examiner opined that due to his OBS the Veteran's industrial capacity is affected by his poor attention, concentration, and memory which impede the encoding of information into memory and slow down problem-solving.  She indicated the symptoms impair ability to understand and follow instructions, and impair ability to retain instructions to a severe degree.  She opined that his difficulty with expressive speech impairs ability to communicate; apathy and panic attacks sap energy and distract him from objectives; and disorientation  to time impairs ability to arrive at work on time and would impede ability to maintain a regular schedule.   

The Board has no reason to question the findings of VA's own examiner.   The record contains no contemporaneous findings to the contrary.  The findings noted above present an OBS disability picture characterized by impaired attention, concentration, memory, inability to communicate, understand or follow instructions, and impaired energy and ability to retain focus and remain goal-oriented.  Given the bleak disability picture described by the VA examining psychologist, it is inconceivable that the Veteran would not be precluded from participating in regular substantially gainful employment consistent with his 12th education and experience as a plumber/plumbing contractor.  Accordingly, a TDIU rating is warranted.  

[The Board notes that the effective date of this award is a downstream issue for the RO's initial consideration when it implements the instant grant.]   









ORDER

A rating in excess of 10 percent for residuals of a tonsillectomy with laryngitis is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


